Grant, J.
Were these jurors disqualified? is the sole question presented. Section 6, after providing the number, qualifications, and method of drawing the jurors, provides:
“The practice and proceedings under this act, except as herein provided, relative to impaneling, summoning, and excusing jurors and talesmen, and imposing penalties or fines upon them for non-attendance, shall be the same as the practice and proceedings of the circuit courts of the State relative to petit jurors in civil cases in such courts, except that peremptory challenges shall not be allowed.”
Section 5 of the law in regard to jurors in the Wayne circuit court contains the following:
“No person shall be returned or shall be qualified to be or become one of a panel of petit or grand jurors in any court of record in Wayne county who, within three years prior thereto, has been or acted as a member of a panel of petit or grand jurors, whether summoned on the original panel or added thereto as talesman, in a court of record, except as otherwise provided in section twenty-one; and it shall be the duty of each of said courts, on the return day of the venire, to inquire of the jurors summoned if any of them have served as jurors during the preceding three years, and to excuse from service any jurors who have so served.” Act No. 204, Pub. Acts 1893.
Section 6 expressly fixes the qualifications of jurors in these condemnation proceedings, and contains no such restrictions as are found in the- other act.- The words “practice and proceedings” do not refer to the qualification of jurors, but solely to the manner of “impaneling, summoning, and excusing” them.
The challenge was properly overruled, and the judgment is affirmed.
The other Justices concurred.